3/10/2021   Case 3:20-cv-00017-MMH-JBTGmailDocument
                                            - Re: Kauffman48-1
                                                           v. THC -Filed 03/10/21
                                                                   Defendants'           Page 1 of 2 PageID 472
                                                                               Discovery Demands



                                                                                            Mike Kapin <mikekapin@gmail.com>



  Re: Kauffman v. THC - Defendants' Discovery Demands
  Mike Kapin <mikekapin@gmail.com>                                                         Tue, Jan 19, 2021 at 9:41 AM
  To: Darren Spielman <dspielman@conceptlaw.com>
  Cc: Colin Ferriter <cferriter@kapinlaw.com>, Joanna Lubczanska <jlubczanska@conceptlaw.com>, Darren Spielman
  <dspielman@conceptlaw.com>

    Darren,

    That's fine.

    Best,

    Mike

    On Tue, Jan 19, 2021 at 8:52 AM Darren Spielman <dspielman@conceptlaw.com> wrote:

      Colin and Mike:

      With the continued challenges of COVID and the mix of the holidays in between, we write to seek a brief extension of
      time to respond to the discovery requests for an additional 14 days up through Feb 5. Please let me know if you this is
      acceptable.




      D                  S
      T          C                   L       G           , P.A.
      A I                            P               L     F

      6400 N                 A               A           ,S       500

      F          L                   ,F              33309

      O           :      (754) 300-1500

      D              :   (754) 300-1457

      F      :           (754) 300-1501

                 .C              L       .

      DS                 @C                  L   .



      NOTICE: This e-mail message and any attachment to this e-mail message contains confidential information that may be
      legally privileged. If you are not the intended recipient, you must not review, retransmit, convert to hard copy, copy, use or
      disseminate this e-mail or any attachments to it. If you have received this e-mail in error, please notify us immediately by
      return e-mail or by telephone at 754.300.1500 and delete this message. Please note that if this e-mail message contains a
      forwarded message or is a reply to a prior message, some or all of the contents of this message or any attachments may
      not have been produced by the sender.




https://mail.google.com/mail/u/0?ik=c4347238c1&view=pt&search=all&permmsgid=msg-a%3Ar6884882914587601475&dsqt=1&simpl=msg-a%3Ar68…     1/2
3/10/2021   Case 3:20-cv-00017-MMH-JBTGmailDocument
                                            - Re: Kauffman48-1
                                                           v. THC -Filed 03/10/21
                                                                   Defendants'           Page 2 of 2 PageID 473
                                                                               Discovery Demands


      From: Colin Ferriter <cferriter@kapinlaw.com>
      Sent: Tuesday, December 22, 2020 1:21 PM
      To: Darren Spielman <dspielman@conceptlaw.com>
      Cc: Mike Kapin <mikekapin@gmail.com>; Joanna Lubczanska <jlubczanska@conceptlaw.com>; Robert Kain
      <rkain@conceptlaw.com>
      Subject: Re: Kauffman v. THC - Defendants' Discovery Demands



      Mr. Spielman,



      Attached please find Defendants' First Set of Interrogatories, Requests for Production and Requests for Admission. As
      always if you have any questions, please feel free to contact our office.



      Best regards,



      Colin Ferriter



      --

      Colin P. Ferriter

      Paralegal

      LAW OFFICES OF MICHAEL J. KAPIN

      1133 Broadway, Suite 1001
      New York, New York 10010
      (212) 513-0500 | FAX (866) 575-5019




    --
    ______________________________________

    Michael J. Kapin | Attorney at Law
    LAW OFFICES OF MICHAEL J. KAPIN
    1133 Broadway, Suite 1001
    New York, New York 10010
    (212) 513-0500 | FAX (866) 575-5019
    ______________________________________

    ****CONFIDENTIALITY NOTICE****
    THIS TRANSMISSION IS INTENDED ONLY FOR THE USE OF THE ADDRESSEE AND
    MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, PRIVILEGED AND EXEMPT
    FROM DISCLOSURE UNDER APPLICABLE LAW. IF YOU ARE NOT THE INTENDED
    RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISCLOSURE, DISSEMINATION,
    COPYING, DISTRIBUTION OR USE OF THE CONTENTS OF THIS COMMUNICATION IS
    STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN
    ERROR, PLEASE NOTIFY US IMMEDIATELY VIA EMAIL AT mikekapin@gmail.com
    OR BY TELEPHONE AT 1-212-513-0500. THANK YOU.




https://mail.google.com/mail/u/0?ik=c4347238c1&view=pt&search=all&permmsgid=msg-a%3Ar6884882914587601475&dsqt=1&simpl=msg-a%3Ar68…   2/2
